DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                           BRIAN PINNOCK,
                              Appellant,

                                     v.

                          NICOLE TAYLOR,
                              Appellee.

                               No. 4D13-1836

                              [October 1, 2014]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Martin H. Colin, Judge; L.T. Case No. 502011DR008884
XXXXSB.

  Brian Pinnock, Sunrise, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

GERBER, LEVINE and KLINGENSMITH, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.